Order, Supreme Court, New York County, entered on October 5, 1971, directing plaintiff to appear for examination by the defendant Smith and that, subsequent thereto, the defendant Smith be limitedly examined by plaintiff, unanimously modified, on the law and the facts, so as to deny the defendant Smith an examination of plaintiff, and except as modified, affirmed. Plaintiff-appellant shall recover of defendant-respondent $30 costs and disbursements of this appeal. Special Term was in error when, sua sponte, it directed that the plaintiff bank be first examined by the defendant Smith. (See Manufacturers Hanover Trust Co. v. Trans Nat. Communications, 36 A D 2d 709.) This court has already denied similar relief to codefendants similarly situated and granted summary judgment in favor of plaintiff bank on the written guarantees of the defendants. In legal effect, the same defenses, now raised anew by Smith, have already been disposed of. The examination sought by the plaintiff of defendant Smith is limited to the issue of the genuineness of his signature appearing on the underlying guarantee, already found to be enforceable. Concur — McGivern, J. P., Nunez, Kupferman, Steuer and Tilzer, JJ.